DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2020 was filed on the filing date of this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cascaded narrow-band Raman random laser” of claim 1 and “second narrow-band reflector with a plurality of different central wavelengths” of claim 2  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the pump” and “the signal end of the pump combiner”. “The pump” and “the signal end” lacks antecedent basis. Accordingly, it is unclear what element applicant is referring too. For the purpose of this Office Action, the Office will interpret the claim as “a pump” and “a signal end of the pump combiner”. 
Claims 2-10 are indefinite based on their dependence from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN206451972U)1, hereafter Fan, in view of Meng et al. (CN108695680A), hereafter Meng, in further view of Li et al. (CN108493748A)2, hereafter Li.
Regarding claim 1, Fan discloses a narrow-band, low-noise Raman fiber laser ([0005]; [0028]) with a random fiber laser pump (Abstract), characterized by comprising an ytterbium-doped random fiber laser for producing ytterbium-doped random fiber lasing as the pump (Abstract; [0005]) of narrow-band Raman laser ([0005]); said ytterbium-doped random fiber laser consists of a pump light source (1) (Fig. 1 element 2), a pump combiner (2) (Fig. 1 element 3), an ytterbium-doped fiber (3) (Fig. 1 element 4) and a single-mode fiber (4) (Fig. 1 element 1) connected (Fig. 1 shows elements 2-4 being connected), as well as a first narrow-band reflector (Fig. 1 element 3) connected to the signal end of the pump combiner (2) (Fig. 1 element 3). Fan does not explicitly disclose the Raman fiber laser is a cascaded random Raman fiber laser or the pump light source, a pump combiner, ytterbium-doped fiber, and a single-mode fiber connected in sequence. However, Meng discloses the Raman fiber laser is a cascaded random Raman fiber laser (Abstract). The advantage is to obtain higher beam quality and power (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Fan with the Raman fiber laser is a cascaded random Raman fiber laser as disclosed by Meng in order to obtain higher beam quality and power. Fan in view of Meng do not explicitly disclose the pump light source, a pump combiner, ytterbium-doped fiber, and a single-mode fiber connected in sequence. However, Li discloses the pump light source (Fig. 2 element 1-2), a pump combiner (Fig. 2 element 2-2), ytterbium-doped fiber (Fig. 2 element 4-2), and a single-mode fiber connected (Fig. 2 element 7) in sequence (Fig. 2). The advantage is to control the output direction. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Fan in view of Meng with the pump light source, a pump combiner, ytterbium-doped fiber, and a single-mode fiber connected in sequence as disclosed by Li in order to control the output direction and since it has been held that rearranging parts of an invention involves only routine skill in the art3. In re Japikse, 86 USPQ 70.
Regarding claim 2, Meng further discloses the output terminal of said pump laser is connected with a second narrow-band reflector with a plurality of different central wavelengths (Fig. 1 element 4).
Regarding claim 3, Meng further discloses the central wavelengths of said second narrow-band reflector respectively correspond to wavelengths of Stokes light at various stages (claim 5).
Regarding claim 4, Fan in view of Meng in further view of Li do not explicitly disclose said first narrow-band reflector and/or second narrow-band reflector has an end face reflectivity smaller than 10-5. However, Fan discloses optimizing the reflectivity of the of an end face of the first narrow-band reflector so as to minimize reflectivity and prevent Fresnel reflection ([0029]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Fan in view of Meng in view of Li with said first narrow-band reflector and/or second narrow-band reflector has an end face reflectivity smaller than 10-5, since Fan discloses optimizing the reflectivity of the end facet in order to minimize Fresnel reflections and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Fan further discloses said first narrow-band reflector has a central wavelength range of 1,040nm-1,090nm ([0029]).
Regarding claim 6, Fan further discloses said pump light source (1) has a central wavelength of 915nm or 976nm ([0011]).
Regarding claim 7, Fan in view of Meng in further view of Li do not explicitly disclose said ytterbium-doped fiber (3) is a double-clad ytterbium-doped fiber. However, the Office takes Official Notice that double-clad ytterbium-doped fibers are well known in the art. The advantage, as is known in the art, is to allow for increased output power. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Fan in view of Meng in further view of Li with said ytterbium-doped fiber (3) is a double-clad ytterbium-doped fiber as is known in the art in order to allow for increased output power.
Regarding claim 8, Fan further discloses said single-mode fiber (4) has a length range of 100m-200km ([0015]).
Regarding claim 9, Fan further discloses said single-mode fiber (4) has a specifically angled end face ([0014]).
Regarding claim 10, Fan further discloses the output wavelength of said narrow-band Raman pump light source based on random fiber laser is tuned by adjusting the operating wavelength of the first narrow-band reflector or the length of the single-mode fiber (4) ([0029]); the output power of the narrow-band Raman pump light source based on random fiber laser is regulated by adjusting the output power of the pump light source (1) or the length of the single-mode fiber (4) ([0029]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828   
09/25/2022                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Foreign Patent Cite No. 3 in the IDS filed 11/26/2020.
        2 Foreign Patent Cite No. 2 in the IDS filed 11/26/2020.
        3 The Office notes that a person of ordinary skill in the art could arrive at the claimed random fiber laser by swapping the positions of elements 1 and 5 of Fan.